Appellants again complain in their motion herein because of the admission of the fruits of the search of their persons by the peace officers, in which there was exhibited before the jury property identified by Mr. Burns as having been taken from his person at the time of the alleged robbery. Appellants contend that the arrest of themselves being illegal, that such property was not admissible in evidence under Art. 727-a, C. C. P., such contention being mainly based upon the fact that the two peace officers who apprehended them had received their information from the police radio of the city of Amarillo, and therefore did not come within the provisions of Art. 215, C. C. P. In other words, appellants would restrict such officers to a representation made to them in person by one who had knowledge of the commission of such felonious offense, thus forcing us to dis-discard all modern means of communication and rely only on a communication from person to person. To adopt such rule would perforce eliminate radio as well as telephonic communication, and in these modern times of rapid locomotion deprive society of keeping step with the advancing methods of crime detection. *Page 277 
It is contended because of the fact that the arresting officers received their information relative to what they deemed to be the commission of a felony from the police radio, that the terms of Art. 215, C. C. P. had not been met, because the radio was not a credible person. This statute reads:
"Where it is shown by satisfactory proof to a peace officer, upon representation of a credible person, that a felony has been committed, and that the offender is about to escape, so that there is no time to procure a warrant, such peace officer may, without warrant, pursue and arrest the accused."
A credible person as here contemplated, we think, means one "worthy of belief." Webster's International Dictionary.
We have heretofore held in the case of Vaughn v. State, supra, in effect, that where a policeman was possessed of information obtained over a police radio that Vaughn, the accused, had committed a felony and was about to escape, such policeman was possessed of such knowledge "upon representation of a credible person," and we herein adhere to such proposition.
This alleged offense is shown to have taken place at about 12:20 in the early morning; within a short time the person robbed, Mr. Burns, contacted two policemen and told his story to them, giving the number of the car in which the persons robbing him has fled, and telling the direction they were going when they left the scene; this information was radioed to the police radio and immediately broadcast therefrom; in from eight to fifteen minutes two deputy sheriffs had arrested appellants and were searching them when Mr. Burns and the two policemen drove up, one policeman assisting in the search, finding on them property claimed by Burns as his. It is now also contended that because of the provisions of Art. 217, C. C. P., requiring that such offender should be taken before a magistrate, and because of a failure to immediately do so the legality of such arrest and search was destroyed thereby. We have searched the record for any proof relative to taking appellants before a magistrate and have been unable to find anything relative thereto. However, we think this court would be justified in taking judicial notice that the offices of magistrates are not kept open during the hours of the night, and at 12:30 in the morning the magistrate was doubtless asleep and not open for business. See Fouraker v. Kidd Springs Boating and Fishing Club, 65 S.W.2d 796. *Page 278 
Again, we are impressed with the correctness of the opoinion held by the trial court that the arrest of appellants was justified under the provisions of Art. 325, C. C. P. in order to prevent the consequences of theft. Under the proof the persons arrested were in possession of property stolen from Mr. Burns, and were fleeing therewith.
Appellants also complain because the trial court allowed the testimony of the arresting officers as to the information upon which they made the arrest to be produced before the jury, contending that such should have been made before the trial court in the absence of the jury, and the legality of such arrest was a matter of law for the court alone to determine. In deference perhaps to such claim it is noticed that the court in his charge finally withdrew such testimony from the jury. However the same testimony had previously been heard from Mr. Burns and the two policemen who had picked Burns up, and in the original opinion we held same to have been res gestae, in which holding we think we were correct. Surely the trial court could not have known prior to the conclusion of the trial what proof appellants were going to offer, and whether or not same would affect the facts relative to such arrests, or create a question of fact to be decided by the jury, but when it transpired that appellants did not testify, and offered no contradictory proof relative to that of the State, the careful trial court decided the question himself and withdrew such testimony from the consideration of the jury, which action we think was proper. We think the case of Bingham v. State, supra, especially in the opinion on motion for a rehearing, is authority for the trial judge's action herein.
We see no reason to doubt the correctness of our views expressed in the original opinion herein. Therefore the motion for a rehearing will be overruled.